Dear Mr. Brittain:
You have requested an opinion from this office with respect to whether the Board of Alderman for the Village of Robeline may discontinue payment of hospital insurance for the elected Chief of Police during his term of office.
LSA-R.S. 33:404.1 provides as follows with respect to the compensation of municipal officers:
      The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers.  The board of aldermen shall also by ordinance have the authority to increase or decrease the compensation of any nonelected municipal officer and to increase the compensation of elected officials except as otherwise provided by R.S. 33:405(G). However, the board of aldermen shall not reduce the compensation of the mayor or any elected official during the term for which he is elected.  (Emphasis added.)
Payment of hospitalization insurance premiums is "compensation" within the meaning of the above statute.  Therefore, the Board of Aldermen for the Village of Robeline may not reduce or discontinue payment of these hospitalization insurance premiums for the Chief of Police during his term of office.
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. DUCOTE Assistant Attorney General